Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 16/134,508 09/18/2018 PAT 10542752, which is a CON of 15/632,159 with a filing date 06/23/2017, now is US 10,085,446, which is a CON of 14/990,644 with a filing date 01/07/2016, now is US 9,706,774, which is a CON of 14/567,223 with a filing date 12/11/2014, now is US 9,258,997, which is a CON of 14/256,811 with a filing date 04/18/2014, now is US 8,940,767, which is a CON of 13/082,323 with a filing date 04/07/2011, now is US 8,735,427, which claims benefit of 61/322,779 with a filing date 04/09/2010, 
and claims benefit of 61/355,071 with a filing date 06/15/2010.
2. 	Amendment of claim 2 and a terminal disclaimer in the amendment filed on 7/8/2021 is acknowledged. Claims 1-20 are pending in the application.
Reasons for Allowance
3. 	The rejection of claim 2 under 35 U.S.C. 112, second paragraph has been overcome in the amendment filed on 7/8/2021.
4.	Since the terminal disclaimer against Numata et al. ‘752, ‘446, ‘774, ‘997, ‘767, and  ‘427 has been filed and approved in the Office, therefore the rejection of claims 1-20 under the obviousness-type double patenting over Numata et al. ‘752, ‘446, ‘774, ‘997, ‘767, and  ‘427 has been overcome in the amendment filed on 7/8/2021. 
5. 	Claims 1-20 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant compositions and methods of use has not been found. Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 03, 2021